DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed 12/4/2020, has been entered. Claims 1-20are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "a spring rate of each resilient member” and then further that the spring rate “decreases along the axial direction of the bit body." This limitation is unclear and therefore indefinite. It is not understood as to which element is the resilient member. Thus, the metes and bounds of this claim cannot be ascertained. 
Claim 12 recites in line 2 “a spring rate of each of each resilient member”. It is not understood if the phrase “of each” is simply repeated due to a typographical error or if there is some other meaning.
Claim 12 recites the limitation “each resilient member” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hay  (US 20150152723) in view of Jain (US 20160032658).
Regarding claims 1, 10, and 16: Hay discloses a drill bit 14 and method of drilling (Figs. 1, 2; [0012]). Hay discloses a bit body 28 defining a leading end, a trailing end and a rotational bit axis extending between the leading end and the trailing end (Fig. 2; [0021]). Hay discloses a plurality of blades 32 projecting radially outwardly from the rotational bit axis (Fig. 2; [0021]). Hay discloses at least one gauge pad 42 defined on the bit body/blade and that the at least one gauge pad defines a circumferential engagement surface thereon (Fig. 2; [0031]). Hay discloses at least one movable gauge element extending through the engagement surface and movable between an extended 
Hay does not explicitly disclose a fluid chamber defined in the bit body to have a variable volume depending on the radial distance the movable gauge element protrudes from the engagement surface and a bleed passageway extending between the fluid chamber and a pressure compensated chamber defined in the bit body. Jain discloses a fluid chamber 271, 272, 274 defined in the bit body to have a variable volume depending on the radial distance the movable gauge element protrudes from the engagement surface and a bleed passageway extending between the fluid chamber and a pressure compensated chamber defined in the bit body (Figs. 2-4; [0029], [0032]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have substituted the activation system of Jain for the activation system of Hay. As the use of extendable and retractable pads is notoriously well-known in the art and as Hay and Jain disclose known activation systems for extending and retracting gauge pads, it would have been within routine skill to have selected an activation system from a finite number of activation options. Such a selection and such a simple substitution would have been predictable with a reasonable expectation for success and with no unexpected results. 
 conveying the drill bit into a wellbore on a drill string, engaging a sidewall of the wellbore with a movable gauge element biased to an extended position with respect to a bit body of the drill bit with a biasing mechanism, applying a steering force to the drill bit through the drill string thereby causing the movable gauge element to move to a retracted position in the bit body, bleeding fluid from a fluid chamber defined in the bit body that changes volume in response to the movement of the movable gauge element to the retracted position, disengaging the sidewall with the movable gauge element such that the biasing mechanism moves the movable gauge element to the extended position, and bleeding fluid into the fluid chamber as in response to the movement of the movable gauge element to the extended position to thereby restrict the movement the movable gauge element to the extended position (see above; Hay - Figs. 1, 2, 5; [0012], [0021], [0031], [0032], [0033], [0052], [0053]; Jain - Figs. 2-4; [0029], [0032]).
Regarding claim 2: Hay, as modified by Jain, discloses that the at least one movable gauge element comprises a plurality of movable gauge elements axially spaced from one another along the engagement surface of the gauge pad (Hay - Fig. 2; Jain - Fig. 2). 
Regarding claim 3: Hay, as modified by Jain, discloses that respective fluid chambers associated with each of the movable gauge elements are fluidly coupled to one another (Jain - Figs. 2-2B; [0029], [0032]). 
Regarding claims 4 and 11: Hay, as modified by Jain, discloses that respective biasing mechanisms associated with each of the movable gauge elements provide a 
Regarding claim 5: Hay, as modified by Jain, discloses that the bleed passageway extends through at least one of the bit body and the at least one movable gauge element (Jain - Figs. 2-2A). 
Regarding claim 6: Hay, as modified by Jain, discloses that the bleed passageway includes one or more radial slots defined along radially-extending side surfaces of the at least one movable gauge element (Jain - Figs. 2-2B).
Regarding claim 7: Hay, as modified by Jain, discloses a cylinder coupled to the bit body and defining the fluid chamber therein, that the movable gauge element is movably retained within the cylinder along with the biasing mechanism, and that the bleed passageway extends between the fluid chamber and the cylinder (Jain - Figs. 2 -2A - the pad actuation system is mounted in a cylindrical cavity and therefore meets the recited limitation. Further, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.). 
Regarding claim 8 Hay, as modified by Jain, discloses an adjustable valve disposed in the bleed passageway operable to adjust a flow area through the bleed passageway, wherein the valve comprises an adjustable orifice or a removable component defining a static orifice therethrough (Jain - Figs. 2-2B). 
Regarding claim 9: Hay, as modified by Jain, discloses that the second radial distance is substantially zero such that the at least one movable gauge element is 
Regarding claim 13: Hay, as modified by Jain, discloses that the movable gauge elements are disposed in pre-assembled gauge element subassemblies, each including a cylinder defining a fluid chamber of the at least one fluid chamber therein (Jain - Figs. 2, 2A) 
Regarding claim 14: Hay, as modified by Jain, discloses that a bleed passageway of the at least one bleed passageway extends through at least one of a sidewall of the cylinder and a slot defined in a radially-extending side surface the respective movable gauge elements (Jain - Figs. 2-2A). 
Regarding claim 15: Hay, as modified by Jain, discloses that the biasing mechanism comprises a resilient member disposed within the fluid chamber of each of the gauge element subassemblies (Jain - Figs. 2-2A). 
Regarding claim 17: Hay, as modified by Jain, discloses rotating the drill bit in the wellbore to engage the movable gauge element on a first side of the wellbore in a steering direction and to disengage the movable gauge element from the sidewall of the wellbore on a second side of the wellbore opposite the steering direction (Hay - [0018], [0033], [0067], [0081]; Jain - [0021], [0025], [0026]). 
Regarding claim 18: Hay, as modified by Jain, discloses rotating the drill bit at a rate sufficient to maintain the movable gauge element in the retracted position when the movable gauge element is disengaged from the sidewall of the wellbore (Hay - [0018], [0033], [0067], [0081]; Jain - [0021], [0025], [0026]). 

Regarding claim 20: Hay, as modified by Jain, discloses engaging the sidewall with a first radial engagement force with the first one of the movable gauge elements and with a second radial engagement force less than the first radial engagement force with the second one of the movable gauge elements (Hay - Fig. 2; [0033], [0034], [0060], [0063]-[0067]; Jain - Fig. 2; [0019] [0026], [0029], [0034]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schwefe et al. (US 20120255788), Johnson et al. (US 8763726), Beuershausen (US 7971662), Kulkarni et al. (US 20110147089), and Johnson (US 20090188720). This art, alone or in combination at least generally discusses many of the claimed features and method steps.
Any inquiry concerning this communication or earlier communications from the 132examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
2/3/2022